Case 6:14-cv-01544-ACC-GJK Document 282-1 Filed 01/30/20 Page 1 of 26 PageID 6409



                                         Appendix A

                    List of Plaintiff’s Exhibits that Disney Moves To Strike

   Exhibit Plaintiff’s Description of Exhibit       Citation to Court’s Order on Disney’s
   #                                                Amended Motion in Limine (Dkt. 267)
                                                    or Order To Show Cause (Dkt. 277)
   7        Exhibit 4 to Deposition of Alison Armor “Generalized Intent” document (Dkt. 267
            (Disney-AL1007777-1007784)              at 12)
   15       Exhibit 18 to Deposition of Alison      “Generalized Intent” document (Dkt. 267
            Armor (Disney-AL1014797-1014800)        at 12)
   16       Exhibit 19 to Deposition of Alison      “Generalized Intent” document (Dkt. 267
            Armor (Disney-AL1006916-1006918)        at 12)
   17       Exhibit 20 to Deposition of Alison      Evidence of individuals other than
            Armor (Disney-AL1044498-10444500) plaintiff A.L.’s (and his family’s) use of
                                                    DAS (Dkt. 267 at 9)
   18       Exhibit 21 to Deposition of Alison      Evidence of individuals other than
            Armor (Disney-AL1006860-1006861)        plaintiff A.L.’s (and his family’s) use of
                                                    DAS (Dkt. 267 at 9)
   20       Exhibit 24 to Deposition of Alison      “Generalized Intent” document (Dkt. 267
            Armor (Disney-AL1003581)                at 12)
   21       Exhibit 25 to Deposition of Alison      Evidence of individuals other than
            Armor (Disney-AL1008394)                plaintiff A.L.’s (and his family’s) use of
                                                    DAS (Dkt. 267 at 9)
   22       Exhibit 26 to Deposition of Alison      “Generalized Intent” document (Dkt. 267
            Armor (Disney-AL1017163)                at 12)
   23       Exhibit 27 to Deposition of Alison      Evidence of individuals other than
            Armor (Disney-AL1017319)                plaintiff A.L.’s (and his family’s) use of
                                                    DAS (Dkt. 267 at 9)
   24       Exhibit 28 to Deposition of Alison      Evidence of individuals other than
            Armor (Disney-AL1017601)                plaintiff A.L.’s (and his family’s) use of
                                                    DAS (Dkt. 267 at 9)
   29       Exhibit 8 to Plaintiff’s Memorandum of Evidence of individuals other than
            Authorities ISO Motion for Summary      plaintiff A.L.’s (and his family’s) use of
            Judgment – Compendium of References DAS (Dkt. 267 at 9)
            to Disney Disability Executives’ Voices
            Ignored
   30       Confidential: Exhibit A to Affidavit of FCHR Medical Certification Form (Dkt.
            D.L. in Support of Motion for Partial   267 at 10); evidence of individuals other
            Summary Judgment (AL,DL003017-          than plaintiff A.L.’s (and his family’s)
            003019)                                 use of DAS (Dkt. 267 at 9)
   34       Confidential: Exhibit 7 to Plaintiff’s  “Generalized Intent” document (Dkt. 267
            Memorandum of Authorities ISO           at 12)
            Motion for Summary Judgment
            (Disney-AL1024127)



                                                1
Case 6:14-cv-01544-ACC-GJK Document 282-1 Filed 01/30/20 Page 2 of 26 PageID 6410



   Exhibit Plaintiff’s Description of Exhibit         Citation to Court’s Order on Disney’s
   #                                                  Amended Motion in Limine (Dkt. 267)
                                                      or Order To Show Cause (Dkt. 277)
   35       Highly Confidential: Exhibit 9 to         “Generalized Intent” document (Dkt. 267
            Plaintiff’s Memorandum of Authorities     at 12)
            ISO Motion for Summary Judgment
            (Disney-AL1008059-1008060)

   38       Confidential: Exhibit 13 to Plaintiff’s   “Generalized Intent” document (Dkt. 267
            Memorandum of Authorities ISO             at 12)
            Motion for Summary Judgment
            (Disney-AL1075130)
   39       Confidential: Exhibit 14 to Plaintiff’s   Evidence of individuals other than
            Memorandum of Authorities ISO             plaintiff A.L.’s (and his family’s) use of
            Motion for Summary Judgment               DAS (Dkt. 267 at 9)
            (Disney-AL1017319)

   40       Confidential: Exhibit 15 to Plaintiff’s   “Generalized Intent” document (Dkt. 267
            Memorandum of Authorities ISO             at 12)
            Motion for Summary Judgment
            (Disney-AL1072397-1072398)
   41       Confidential: Exhibit 16 to Plaintiff’s   “Generalized Intent” document (Dkt. 267
            Memorandum of Authorities ISO             at 12)
            Motion for Summary Judgment
            (Disney-AL1017167-1017170)
   44       Confidential: Exhibit 19 to Plaintiff’s   “Generalized Intent” document (Dkt. 267
            Memorandum of Authorities ISO             at 12)
            Motion for Summary Judgment
            (Disney-AL1072693)
   45       Confidential: Exhibit 23 to Plaintiff’s   “Generalized Intent” document (Dkt. 267
            Memorandum of Authorities ISO             at 12)
            Motion for Summary Judgment
            (Disney-AL1072896)
   46       Highly Confidential: Exhibit 24 to        Evidence of individuals other than
            Plaintiff’s Memorandum of Authorities     plaintiff A.L.’s (and his family’s) use of
            ISO Motion for Summary Judgment           DAS (Dkt. 267 at 9)
            (Disney-AL1039825)
   49       Highly Confidential: Exhibit 27 to        “Generalized Intent” document (Dkt. 267
            Plaintiff’s Memorandum of Authorities     at 12)
            ISO Motion for Summary Judgment
            (Disney-AL1008221-1008223)
   51       Exhibit 4 to Deposition of Justin         “Generalized Intent” document (Dkt. 267
            Michelena Confidential: Email dated       at 12)
            10/1/2013 b/t Bethany Baker, Gail
            Glader and Justin Michelena (Disney-
            AL1072974-1072980)


                                                  2
Case 6:14-cv-01544-ACC-GJK Document 282-1 Filed 01/30/20 Page 3 of 26 PageID 6411



   Exhibit Plaintiff’s Description of Exhibit        Citation to Court’s Order on Disney’s
   #                                                 Amended Motion in Limine (Dkt. 267)
                                                     or Order To Show Cause (Dkt. 277)
   52       Exhibit 3 to Deposition of Justin        “Generalized Intent” document (Dkt. 267
            Michelena Confidential: Email dated      at 12)
            10/2/2013 b/t Kyle Smith and Justin
            Michelena (Disney-AL1072950)
   53       Exhibit 5 to Deposition of Justin        “Generalized Intent” document (Dkt. 267
            Michelena Confidential: Email dated      at 12)
            10/5/2013 b/t Harry Walker and Justin
            Michelena (Disney-AL1072952)
   54       Exhibit 6 to Deposition of Justin        “Generalized Intent” document (Dkt. 267
            Michelena Confidential: Email dated      at 12)
            12/7/2013 b/t Tracy Workman and
            Justin Michelena (Disney-AL1072581-
            1072582)
   55       Exhibit 11 to Deposition of Justin       “Generalized Intent” document (Dkt. 267
            Michelena Confidential: Email dated      at 12)
            2/15/2014 b/t Tracy Workman and
            Justin Michelena (Disney-AL1072896)
   56       Exhibit 12 to Deposition of Justin       Evidence of individuals other than
            Michelena Confidential: Email dated      plaintiff A.L.’s (and his family’s) use of
            3/21/2014 b/t Alexander Moody and        DAS (Dkt. 267 at 9)
            Justin Michelena (Disney-AL1071611)
   57       Confidential: Email dated 8/5/2014 b/t   “Generalized Intent” document (Dkt. 267
            Victoria Rochelle and Justin Michelena   at 12)
            (Disney-AL1072545)
   58       Exhibit 7 to Deposition of Justin        Evidence of individuals other than
            Michelena Confidential: Email dated      plaintiff A.L.’s (and his family’s) use of
            12/22/2013 b/t Bethany Baker, Gail       DAS (Dkt. 267 at 9)
            Glader and Justin Michelena (Disney-
            AL1072604-1072605)
   59       Exhibit 8 to Deposition of Justin        Evidence of individuals other than
            Michelena Confidential: Email dated      plaintiff A.L.’s (and his family’s) use of
            12/29/2013 b/t Alexander Moody and       DAS (Dkt. 267 at 9)
            Justin Michelena (Disney-AL1071600-
            1071601)
   60       Exhibit 9 to Deposition of Justin        “Generalized Intent” document (Dkt. 267
            Michelena Confidential: Email dated      at 12)
            12/30/2013 b/t Bethany Baker and
            Justin Michelena (Disney-AL1072689-
            1072695)
   61       Exhibit 10 to Deposition of Justin       “Generalized Intent” document (Dkt. 267
            Michelena Confidential: re DAS           at 12)
            FastPass/Re-Ad offering and Project
            Work (Disney-AL1072397-1072398)


                                                3
Case 6:14-cv-01544-ACC-GJK Document 282-1 Filed 01/30/20 Page 4 of 26 PageID 6412



   Exhibit Plaintiff’s Description of Exhibit         Citation to Court’s Order on Disney’s
   #                                                  Amended Motion in Limine (Dkt. 267)
                                                      or Order To Show Cause (Dkt. 277)
   62       Exhibit 16 to Deposition of Justin        “Generalized Intent” document (Dkt. 267
            Michelena Confidential: Email dated       at 12)
            2/1/2015 b/t Justin Cox and Justin
            Michelena (Disney-AL1071109)
   63       Exhibit 11 to Plaintiff’s Memorandum      Evidence of individuals other than
            of Authorities ISO Motion for Summary     plaintiff A.L.’s (and his family’s) use of
            Judgment (Corr dated 2/6/14 from          DAS (Dkt. 267 at 9)
            ARCA)
   64       Exhibit 20 to Plaintiff’s Memorandum      Evidence related to accommodations
            of Authorities ISO Motion for Summary     provided to non-parties by Defendant or
            Judgment (DOJ corr dated 5/14/93)         other businesses (Dkt. 277 at 2)
   65       Evidence related to accommodations        Evidence related to accommodations
            provided to non-parties by Defendant or   provided to non-parties by Defendant or
            other businesses (Doc. 277 at 2)          other businesses (Dkt. 277 at 2)
   66       Exhibit 22 to Plaintiff’s Memorandum      Evidence related to accommodations
            of Authorities ISO Motion for Summary     provided to non-parties by Defendant or
            Judgment (Settlement Agreement b/t        other businesses (Dkt. 277 at 2)
            U.S. and Beginning Montessori)
   67       Exhibit 13 to Deposition of Justin        “Generalized Intent” document (Dkt. 267
            Michelena Confidential: Email dated       at 12)
            3/23/2014 b/t Daniel Lanini and Justin
            Michelena (Disney-AL1072905)
   80       Attraction Access Update Strategy         “Generalized Intent” document (Dkt. 267
            Review January 2013 Confidential          at 12)
            (Disney-AL1020185-1020197)
   87       Email from Riles 4.29.15 Confidential     Evidence of individuals other than
            (Disney-AL1003130-1003132)                plaintiff A.L.’s (and his family’s) use of
                                                      DAS (Dkt. 267 at 9)
   89       Email from Staggs Confidential            Evidence of individuals other than
            (Disney-AL1066112-1066114)                plaintiff A.L.’s (and his family’s) use of
                                                      DAS (Dkt. 267 at 9)
   91       Email from Armor 9.28.13 Confidential     “Generalized Intent” document (Dkt. 267
            (Disney-AL1017891-1017893)                at 12)
   95       Guest Correspondence Themes FY15          Evidence of individuals other than
            YTD March – Executive Summary             plaintiff A.L.’s (and his family’s) use of
            Confidential (Disney-AL1033381-           DAS (Dkt. 267 at 9)
            1033385)
   99       Email from MacPhee 9.25.13                “Generalized Intent” document (Dkt. 267
            Confidential (Disney-AL1070927)           at 12)
   100      Email from Ducker 10.24.13                Evidence of individuals other than
            Confidential (Disney-AL1079349-           plaintiff A.L.’s (and his family’s) use of
            1079350)                                  DAS (Dkt. 267 at 9)



                                                4
Case 6:14-cv-01544-ACC-GJK Document 282-1 Filed 01/30/20 Page 5 of 26 PageID 6413



   Exhibit Plaintiff’s Description of Exhibit        Citation to Court’s Order on Disney’s
   #                                                 Amended Motion in Limine (Dkt. 267)
                                                     or Order To Show Cause (Dkt. 277)
   101      Email from Lutz 10.23.13 Confidential    Evidence of individuals other than
            (Disney-AL1079457)                       plaintiff A.L.’s (and his family’s) use of
                                                     DAS (Dkt. 267 at 9)
   104      Email from MacPhee 9.25.13 (Disney-      “Generalized Intent” document (Dkt. 267
            AL1070563-1070564)                       at 12)
   108      Email from Metz 3.3.15 Highly            Evidence of individuals other than
            Confidential (Disney-AL1037610-          plaintiff A.L.’s (and his family’s) use of
            1037613)                                 DAS (Dkt. 267 at 9)
   111      Updates 8.9.13 Confidential (Disney-     “Generalized Intent” document (Dkt. 267
            AL1007269)                               at 12)
   115      Email from Wallace 9.29.13               “Generalized Intent” document (Dkt. 267
            Confidential (Disney-AL1015546-          at 12)
            1015550)
   116      Email from Armor 9.29.13 Confidential    “Generalized Intent” document (Dkt. 267
            (Disney-AL1005854-1005855)               at 12)
   118      Attraction Access Proposed Options       “Generalized Intent” document (Dkt. 267
            7.25.12 Confidential (Disney-            at 12)
            AL1016056-1016086)
   124      Email from Cockerell 5.18.15             Evidence of individuals other than
            Confidential (Disney-AL1025654-          plaintiff A.L.’s (and his family’s) use of
            1025657)                                 DAS (Dkt. 267 at 9)
   126      Email from Hale 1.14.14 Confidential     Evidence of individuals other than
            (Disney-AL1037673-1037676)               plaintiff A.L.’s (and his family’s) use of
                                                     DAS (Dkt. 267 at 9)
   127      Email from Ildefonso 11.29.13 (Disney-   Evidence of individuals other than
            AL1003231)                               plaintiff A.L.’s (and his family’s) use of
                                                     DAS (Dkt. 267 at 9)
   133      Email from Armor 1.29.13 Confidential    “Generalized Intent” document (Dkt. 267
            (Disney-AL1006055)                       at 12)
   141      Email from Riles 2.26.14 Confidential    “Generalized Intent” document (Dkt. 267
            (Disney-AL1007490-1007491)               at 12)
   175      Email from Jones 5.18.13 Confidential    “Generalized Intent” document (Dkt. 267
            (Disney-AL1049249-1049253)               at 12)
   178      Email from Riles 2.20.14 Confidential    “Generalized Intent” document (Dkt. 267
            (Disney-AL1016230-1016233)               at 12)
   179      Email from Evans 2.20.14 Confidential    “Generalized Intent” document (Dkt. 267
            (Disney-AL1016444-1016445)               at 12)
   180      Annual Pass Return Proration Process     “Generalized Intent” document (Dkt. 267
            Options 10.3.13 Confidential (Disney-    at 12)
            AL1017310-1017318)
   181      Wait times chart Confidential (Disney-   “Generalized Intent” document (Dkt. 267
            AL1017730)                               at 12)



                                                5
Case 6:14-cv-01544-ACC-GJK Document 282-1 Filed 01/30/20 Page 6 of 26 PageID 6414



   Exhibit Plaintiff’s Description of Exhibit         Citation to Court’s Order on Disney’s
   #                                                  Amended Motion in Limine (Dkt. 267)
                                                      or Order To Show Cause (Dkt. 277)
   182      Email from Armor 9.26.13 Confidential     “Generalized Intent” document (Dkt. 267
            (Disney-AL1017914)                        at 12)
   183      Email from Armor 5.14.13 Confidential     “Generalized Intent” document (Dkt. 267
            (Disney-AL1018001-1018003)                at 12)
   184      Email from Armor 6.1.12 Confidential      “Generalized Intent” document (Dkt. 267
            (Disney-AL1019859-1019860)                at 12)
   185      Email from Armor 1.17.15 Confidential     “Generalized Intent” document (Dkt. 267
            (Disney-AL1020934-1020937)                at 12)
   186      Email from Cardinali 9.16.13              “Generalized Intent” document (Dkt. 267
            Confidential (Disney-AL1024608)           at 12)
   187      Email from Hale 1.14.14 Confidential      “Generalized Intent” document (Dkt. 267
            (Disney-AL1037812-1037818)                at 12)
   188      Email from Krause 4.29.14 Confidential    “Generalized Intent” document (Dkt. 267
            (Disney-AL1066896)                        at 12)
   189      Email from Lutz 10.19.13 Confidential     “Generalized Intent” document (Dkt. 267
            (Disney-AL1079458-1079459)                at 12)
   190      Email from Theiler 10.2.13 Confidential   “Generalized Intent” document (Dkt. 267
            (Disney-AL1116684-1116685)                at 12)
   191      Email from Sypko 10.2.13 Confidential     “Generalized Intent” document (Dkt. 267
            (Disney-AL1117947-1117948)                at 12)
   192      Email from Sypko 10.1.13 Confidential     “Generalized Intent” document (Dkt. 267
            (Disney-AL1118295)                        at 12)
   193      Attraction Access Project Update April    “Generalized Intent” document (Dkt. 267
            2013 Confidential (Disney-AL1120189-      at 12)
            1120221)
   194      Email from Wallace 9.30.13 (Disney-       “Generalized Intent” document (Dkt. 267
            AL1003684-1003698)                        at 12)
   195      Email from Evans 6.28.13 (Disney-         “Generalized Intent” document (Dkt. 267
            AL1006916)                                at 12)
   196      Email from Armor 6.28.13 (Disney-         “Generalized Intent” document (Dkt. 267
            AL1008232)                                at 12)
   197      Email from Armor 10.30.13 (Disney-        “Generalized Intent” document (Dkt. 267
            AL1014608-1014610)                        at 12)
   198      DAS Cast Feedback and                     Evidence of individuals other than
            Recommendations (Disney-                  plaintiff A.L.’s (and his family’s) use of
            AL1016204-1016206)                        DAS (Dkt. 267 at 9)
   199      Email from Killian 10.4.13 (Disney-       “Generalized Intent” document (Dkt. 267
            AL1023835-1023836)                        at 12)
   200      Email from Jones 10.9.13 (Disney-         “Generalized Intent” document (Dkt. 267
            AL1119297-1119299)                        at 12)
   201      Email from Lutz 4.29.14 (Disney-          Email from Lutz 10.19.13 Confidential
            AL1015116-1015117)                        (Disney-AL1079458-1079459)



                                                6
Case 6:14-cv-01544-ACC-GJK Document 282-1 Filed 01/30/20 Page 7 of 26 PageID 6415



   Exhibit Plaintiff’s Description of Exhibit         Citation to Court’s Order on Disney’s
   #                                                  Amended Motion in Limine (Dkt. 267)
                                                      or Order To Show Cause (Dkt. 277)
   202      Email from Hogan 2.18.14 Confidential     “Generalized Intent” document (Dkt. 267
            (Disney-AL1040006-1040008)                at 12)
   203      Email from Armor 10.20.13 Highly          “Generalized Intent” document (Dkt. 267
            Confidential (Disney-AL1017783-           at 12)
            1017785)
   204      Email from Hart 5.27.14 Confidential      Evidence of individuals other than
            (Disney-AL1015065-1015075)                plaintiff A.L.’s (and his family’s) use of
                                                      DAS (Dkt. 267 at 9)
   206      Email from Riggs 5.3.15 Highly            Evidence of individuals other than
            Confidential (Disney-AL1075159-           plaintiff A.L.’s (and his family’s) use of
            1075163)                                  DAS (Dkt. 267 at 9)
   207      Email from Zappitello 1.30.14 (Disney-    Evidence of individuals other than
            AL1020204-1020207)                        plaintiff A.L.’s (and his family’s) use of
                                                      DAS (Dkt. 267 at 9)
   208      Email from Gossett 2.23.15 Highly         Evidence of individuals other than
            Confidential (Disney-AL1066216-           plaintiff A.L.’s (and his family’s) use of
            1066219)                                  DAS (Dkt. 267 at 9)
   213      Email from Jones 11.12.13 Highly          Evidence of individuals other than
            Confidential (Disney-AL1023974)           plaintiff A.L.’s (and his family’s) use of
                                                      DAS (Dkt. 267 at 9)
   214      Email from Havey 9.24.13 Confidential     “Generalized Intent” document (Dkt. 267
            (Disney-AL1072332-1072333)                at 12)
   293      Email from Hale 10.9.13 (Disney-          “Generalized Intent” document (Dkt. 267
            AL1025794-1025797)                        at 12)
   294      Email from Homes 9.22.13 (Disney-         “Generalized Intent” document (Dkt. 267
            AL1015665-1015670)                        at 12)
   298      Email from Britton 9.25.13 Confidential   “Generalized Intent” document (Dkt. 267
            (Disney-AL1003568-1003569)                at 12)
   306      Email from Hale 2.11.14 Confidential      Evidence of individuals other than
            (Disney-AL1038605-1038606)                plaintiff A.L.’s (and his family’s) use of
                                                      DAS (Dkt. 267 at 9)
   308      Email from Jones 10.22.13 Confidential    “Generalized Intent” document (Dkt. 267
            (Disney-AL1038923-1038924)                at 12)
   311      Email from Armor 12.11.13                 “Generalized Intent” document (Dkt. 267
            Confidential (Disney-AL1116638)           at 12)
   318      Email from Zacarias 7.25.12               “Generalized Intent” document (Dkt. 267
            Confidential (Disney-AL1016053-           at 12)
            1016055)
   319      Email from Jones 9.19.13 Highly           Evidence of individuals other than
            Confidential (Disney-AL1119395-           plaintiff A.L.’s (and his family’s) use of
            1119398)                                  DAS (Dkt. 267 at 9)




                                                7
Case 6:14-cv-01544-ACC-GJK Document 282-1 Filed 01/30/20 Page 8 of 26 PageID 6416



   Exhibit Plaintiff’s Description of Exhibit        Citation to Court’s Order on Disney’s
   #                                                 Amended Motion in Limine (Dkt. 267)
                                                     or Order To Show Cause (Dkt. 277)
   320      Email from Riggs 11.13.14 Highly         Evidence of individuals other than
            Confidential (Disney-AL1079523-          plaintiff A.L.’s (and his family’s) use of
            1079524)                                 DAS (Dkt. 267 at 9)
   324      Instant Message from hook 3.9.15         “Generalized Intent” document (Dkt. 267
            Confidential (Disney-AL1072240)          at 12)
   329      Email from D’Amaro 2.25.14               “Generalized Intent” document (Dkt. 267
            Confidential (Disney-AL1027277-          at 12)
            1027278)
   331      Email from Appleton 6.12.13              “Generalized Intent” document (Dkt. 267
            Confidential (Disney-AL1015758-          at 12)
            1015763)
   332      Email from Appleton 2.11.14              “Generalized Intent” document (Dkt. 267
            Confidential (Disney-AL1048377-          at 12)
            1048378)
   334      Email from Appleton 6.12.13              “Generalized Intent” document (Dkt. 267
            Confidential (Disney-AL1019090)          at 12)
   335      Email from Appleton 5.30.13              “Generalized Intent” document (Dkt. 267
            Confidential (Disney-AL1043859-          at 12)
            1043864)
   337      Email from Ducker 3.18.14 Confidential   Evidence of individuals other than
            (Disney-AL1028475-1028477)               plaintiff A.L.’s (and his family’s) use of
                                                     DAS (Dkt. 267 at 9)
   338      Chart of return times issued and         Evidence of individuals other than
            redeemed 5.4.15 Confidential (Disney-    plaintiff A.L.’s (and his family’s) use of
            AL1011485-1011487)                       DAS (Dkt. 267 at 9)
   339      DAS Enrollments and Enrollee Guest       Evidence of individuals other than
            Population Confidential (Disney-         plaintiff A.L.’s (and his family’s) use of
            AL1011675-1011683)                       DAS (Dkt. 267 at 9)
   340      DAS Return Times Issued and              Evidence of individuals other than
            Redeemed by Hour 5.20.15-5.26.15         plaintiff A.L.’s (and his family’s) use of
            Confidential (Disney-AL1010087-          DAS (Dkt. 267 at 9)
            1010228)
   341      DAS Monthly Recap March 2014             Evidence of individuals other than
            Confidential (Disney-AL1014413)          plaintiff A.L.’s (and his family’s) use of
                                                     DAS (Dkt. 267 at 9)
   343      DAS Card Executive Summary               Evidence of individuals other than
            November 2013 Confidential (Disney-      plaintiff A.L.’s (and his family’s) use of
            AL1014477-1014482)                       DAS (Dkt. 267 at 9)
   344      Email from Bowerson 6.25.13              “Generalized Intent” document (Dkt. 267
            Confidential (Disney-AL1017222-          at 12)
            1017231)




                                                8
Case 6:14-cv-01544-ACC-GJK Document 282-1 Filed 01/30/20 Page 9 of 26 PageID 6417



   Exhibit Plaintiff’s Description of Exhibit       Citation to Court’s Order on Disney’s
   #                                                Amended Motion in Limine (Dkt. 267)
                                                    or Order To Show Cause (Dkt. 277)
   346      DAS Monthly Recap January 2014          Evidence of individuals other than
            Confidential (Disney-AL1033919)         plaintiff A.L.’s (and his family’s) use of
                                                    DAS (Dkt. 267 at 9)
   349      WDW Monthly GAC Distribution April      “Generalized Intent” document (Dkt. 267
            2012-March 2013 Confidential (Disney-   at 12)
            AL1035368-1035375)
   355      2014 DLR Test DAS Analysis Date         “Generalized Intent” document (Dkt. 267
            Sheet and Summary Confidential          at 12)
            (Disney-AL1043938-1043940)
   356      Return Times Issued and Redeemed        Evidence of individuals other than
            5.14.15 Confidential (Disney-           plaintiff A.L.’s (and his family’s) use of
            AL1070807-1070808)                      DAS (Dkt. 267 at 9)
   357      Email from Ducker 10.24.13              Evidence of individuals other than
            Confidential (Disney-AL1079349-         plaintiff A.L.’s (and his family’s) use of
            1079350)                                DAS (Dkt. 267 at 9)
   360      Email from Riles 2.27.14 (Disney-       Evidence of individuals other than
            AL1007495-1007496)                      plaintiff A.L.’s (and his family’s) use of
                                                    DAS (Dkt. 267 at 9)
   361      Email – DAS Enrollment Report           Evidence of individuals other than
            (Disney-AL1009062-1009075)              plaintiff A.L.’s (and his family’s) use of
                                                    DAS (Dkt. 267 at 9)
   363      Email – DAS January Recap 2.14.14       Evidence of individuals other than
            Highly Confidential (Disney-            plaintiff A.L.’s (and his family’s) use of
            AL1028523-1028525)                      DAS (Dkt. 267 at 9)
   364      DAS Monthly Recap March 2014            Evidence of individuals other than
            Highly Confidential (Disney-            plaintiff A.L.’s (and his family’s) use of
            AL1015105)                              DAS (Dkt. 267 at 9)
   367      Email from Hale 1.9.14 Highly           Evidence of individuals other than
            Confidential (Disney-AL0005130-         plaintiff A.L.’s (and his family’s) use of
            0005132)                                DAS (Dkt. 267 at 9)
   368      DAS January Recap 2.15.14 Highly        Evidence of individuals other than
            Confidential (Disney-AL1016225-         plaintiff A.L.’s (and his family’s) use of
            1016227)                                DAS (Dkt. 267 at 9)
   369      DAS Report: Guest Relations 6.7.14      Evidence of individuals other than
            Highly Confidential Disney-             plaintiff A.L.’s (and his family’s) use of
            AL1017518-1017582)                      DAS (Dkt. 267 at 9)
   370      Email – DAS Weekly Summary – Week       Evidence of individuals other than
            Ending 11.9.13 Highly Confidential      plaintiff A.L.’s (and his family’s) use of
            (Disney-AL1020445-1020467)              DAS (Dkt. 267 at 9)
   371      Email – DAS Numbers 5.5.15 Highly       Evidence of individuals other than
            Confidential (Disney-AL1022628-         plaintiff A.L.’s (and his family’s) use of
            1022633)                                DAS (Dkt. 267 at 9)



                                                9
Case 6:14-cv-01544-ACC-GJK Document 282-1 Filed 01/30/20 Page 10 of 26 PageID 6418



    Exhibit Plaintiff’s Description of Exhibit        Citation to Court’s Order on Disney’s
    #                                                 Amended Motion in Limine (Dkt. 267)
                                                      or Order To Show Cause (Dkt. 277)
    372      Email – DAS Numbers 5.7.15 Highly        Evidence of individuals other than
             Confidential (Disney-AL1022712-          plaintiff A.L.’s (and his family’s) use of
             1022714)                                 DAS (Dkt. 267 at 9)
    373      Email – DAS Enrollments Report           Evidence of individuals other than
             5.28.15 Highly Confidential (Disney-     plaintiff A.L.’s (and his family’s) use of
             AL1022774-1022783)                       DAS (Dkt. 267 at 9)
    374      DAS Report: Guest Relations 11.29.13     Evidence of individuals other than
             Highly Confidential (Disney-             plaintiff A.L.’s (and his family’s) use of
             AL1023978-1024042)                       DAS (Dkt. 267 at 9)
    375      Email – DAS Weekly Summary – Week        Evidence of individuals other than
             Ending 11/16/13 Highly Confidential      plaintiff A.L.’s (and his family’s) use of
             (Disney-AL1024726-1024727)               DAS (Dkt. 267 at 9)
    376      Email – DAS Weekly Summary Report        Evidence of individuals other than
             – Week Ending 12/14/13 Highly            plaintiff A.L.’s (and his family’s) use of
             Confidential (Disney-AL1025767-          DAS (Dkt. 267 at 9)
             1025768)
    377      WDW & DLR Attraction Wait Time           “Generalized Intent” document (Dkt. 267
             Summary Confidential (Disney-            at 12)
             AL1016065-1016066)
    382      Email from Hale 5.17.13 Confidential     Evidence of individuals other than
             (Disney-AL1015954-1015955)               plaintiff A.L.’s (and his family’s) use of
                                                      DAS (Dkt. 267 at 9)
    385      Email from Jones 5.15.13 Confidential    Evidence of individuals other than
             (Disney-AL1003954)                       plaintiff A.L.’s (and his family’s) use of
                                                      DAS (Dkt. 267 at 9)
    386      Email from Gossett 7.6.13 Confidential   “Generalized Intent” document (Dkt. 267
             (Disney-AL1005114-1005115)               at 12)
    387      Email from Appleton 7.4.13               “Generalized Intent” document (Dkt. 267
             Confidential (Disney-AL1044498-          at 12)
             1044500)
    388      Email from Armor 9.4.13 Confidential     Evidence of individuals other than
             (Disney-AL1014664-1014666)               plaintiff A.L.’s (and his family’s) use of
                                                      DAS (Dkt. 267 at 9)
    392      Email from Jones 11.26.13 Confidential   “Generalized Intent” document (Dkt. 267
             (Disney-AL1024085-1024086)               at 12)
    393      Email from Jones 9.19.13 Confidential    “Generalized Intent” document (Dkt. 267
             (Disney-AL1024116-1024117)               at 12)
    394      Email from Jones 6.15.13 Confidential    “Generalized Intent” document (Dkt. 267
             (Disney-AL1024118-1024121)               at 12)
    396      Email from Hale 6.15.13 Confidential     Evidence of individuals other than
             (Disney-AL1024573-1024576)               plaintiff A.L.’s (and his family’s) use of
                                                      DAS (Dkt. 267 at 9)



                                                 10
Case 6:14-cv-01544-ACC-GJK Document 282-1 Filed 01/30/20 Page 11 of 26 PageID 6419



    Exhibit Plaintiff’s Description of Exhibit         Citation to Court’s Order on Disney’s
    #                                                  Amended Motion in Limine (Dkt. 267)
                                                       or Order To Show Cause (Dkt. 277)
    397      Email from Minnick 11.26.13               Evidence of individuals other than
             Confidential (Disney-AL1024722-           plaintiff A.L.’s (and his family’s) use of
             1024723)                                  DAS (Dkt. 267 at 9)
    398      Email from Santelli 7.6.13 Confidential   “Generalized Intent” document (Dkt. 267
             (Disney-AL1034636-1034637)                at 12)
    399      Email from Jones 3.27.12 Confidential     Evidence of individuals other than
             (Disney-AL1034721-1034722)                plaintiff A.L.’s (and his family’s) use of
                                                       DAS (Dkt. 267 at 9)
    400      Email from Blitch 2.27.14 Confidential    Evidence of individuals other than
             (Disney-AL1038088-1038092)                plaintiff A.L.’s (and his family’s) use of
                                                       DAS (Dkt. 267 at 9)
    405      Email from Hale 9.28.13 Confidential      Evidence of individuals other than
             (Disney-AL1038978-1038980)                plaintiff A.L.’s (and his family’s) use of
                                                       DAS (Dkt. 267 at 9)
    406      Email from Jones 1.9.14 Confidential      Evidence of individuals other than
             (Disney-AL1039047)                        plaintiff A.L.’s (and his family’s) use of
                                                       DAS (Dkt. 267 at 9)
    407      Email from Minnick 5.5.13 Confidential    “Generalized Intent” document (Dkt. 267
             (Disney-AL1044361)                        at 12)
    408      Email from Jones 1.19.14 Confidential     Evidence of individuals other than
             (Disney-AL1057945)                        plaintiff A.L.’s (and his family’s) use of
                                                       DAS (Dkt. 267 at 9)
    409      Email from Hale 1.21.14 Confidential      “Generalized Intent” document (Dkt. 267
             (Disney-AL1062466-1062468)                at 12)
    410      Email from Havey 11.6.13 (Disney-         Evidence of individuals other than
             AL0000470)                                plaintiff A.L.’s (and his family’s) use of
                                                       DAS (Dkt. 267 at 9)
    411      Email from Hale 3.17.13 (Disney-          “Generalized Intent” document (Dkt. 267
             AL1005179-1005181)                        at 12)
    412      Email from Jones 7.23.13 (Disney-         “Generalized Intent” document (Dkt. 267
             AL1006860-1006861)                        at 12)
    413      Email from Jones 7.11.13 (Disney-         “Generalized Intent” document (Dkt. 267
             AL1023824-1023825)                        at 12)
    415      Email from Pelletier 9.28.13 (Disney-     “Generalized Intent” document (Dkt. 267
             AL1024516-1024517)                        at 12)
    419      Email from Ackerman 11.19.13              “Generalized Intent” document (Dkt. 267
             (Disney-AL1044162-1044165)                at 12)
    420      Email from Jones 10.2.13 (Disney-         “Generalized Intent” document (Dkt. 267
             AL1044478-1044483)                        at 12)
    422      Email from Jones 9.25.13 Highly           Evidence of individuals other than
             Confidential (Disney-AL1015588-           plaintiff A.L.’s (and his family’s) use of
             1015591)                                  DAS (Dkt. 267 at 9)



                                                 11
Case 6:14-cv-01544-ACC-GJK Document 282-1 Filed 01/30/20 Page 12 of 26 PageID 6420



    Exhibit Plaintiff’s Description of Exhibit        Citation to Court’s Order on Disney’s
    #                                                 Amended Motion in Limine (Dkt. 267)
                                                      or Order To Show Cause (Dkt. 277)
    423      Email from Jones 11.5.13 Highly          Evidence of individuals other than
             Confidential (Disney-AL1008394-          plaintiff A.L.’s (and his family’s) use of
             1008406)                                 DAS (Dkt. 267 at 9)
    425      Email from Jones 6.17.13 Highly          “Generalized Intent” document (Dkt. 267
             Confidential (Disney-AL1024321)          at 12)
    428      Email from Armor 11.6.13 Highly          Evidence of individuals other than
             Confidential (Disney-AL1020525-          plaintiff A.L.’s (and his family’s) use of
             1020539)                                 DAS (Dkt. 267 at 9)
    429      Email from Jones 11.12.13 Highly         Evidence of individuals other than
             Confidential (Disney-AL1023974)          plaintiff A.L.’s (and his family’s) use of
                                                      DAS (Dkt. 267 at 9)
    430      Email from Hale 6.15.13 Highly           “Generalized Intent” document (Dkt. 267
             Confidential (Disney-AL1024323-          at 12)
             1024326)
    431      Email from Jones 7.4.13 Highly           “Generalized Intent” document (Dkt. 267
             Confidential (Disney-AL1024851-          at 12)
             1024852)
    432      Communication from Todd Highly           “Generalized Intent” document (Dkt. 267
             Confidential (Disney-AL1024853)          at 12)
    433      Email from Hale 7.4.13 Highly            “Generalized Intent” document (Dkt. 267
             Confidential (Disney-AL1038179-          at 12)
             1038180)
    434      Email from Jones 5.13.14 Highly          Evidence of individuals other than
             Confidential (Disney-AL1038216-          plaintiff A.L.’s (and his family’s) use of
             1038217)                                 DAS (Dkt. 267 at 9)
    435      Email from Cardinali 2.20.14 Highly      “Generalized Intent” document (Dkt. 267
             Confidential (Disney-AL1038285-          at 12)
             1038287)
    436      Email from Lowery 2.11.14 Highly         Evidence of individuals other than
             Confidential (Disney-AL1039818-          plaintiff A.L.’s (and his family’s) use of
             1039826)                                 DAS (Dkt. 267 at 9)
    440      Park Operations Line of Business Point   “Generalized Intent” document (Dkt. 267
             of View & Questions Confidential         at 12)
             (Disney-AL1052576- 1052577)
    441      Exhibit 1 to Deposition of Ketan         Improperly added to plaintiff’s exhibit
             Sardeshmukh - Disability Access          list (Dkt. 277 at 2-3)
             Service – DLR and WDW Storage
             Details as of 3/11/2015 (Disney-
             AL1001958-1001960)
    442      Exhibit 2 to Deposition of Ketan         Improperly added to plaintiff’s exhibit
             Sardeshmukh – Emails re Toy Story/FP     list (Dkt. 277 at 2-3)
             queue line detail 3.28.13-4.5.13
             (Disney-AL1015946-1031363)


                                                 12
Case 6:14-cv-01544-ACC-GJK Document 282-1 Filed 01/30/20 Page 13 of 26 PageID 6421



    Exhibit Plaintiff’s Description of Exhibit        Citation to Court’s Order on Disney’s
    #                                                 Amended Motion in Limine (Dkt. 267)
                                                      or Order To Show Cause (Dkt. 277)
    443      Exhibit 3 to Deposition of Ketan         Improperly added to plaintiff’s exhibit
             Sardeshmukh - Email – Toy Story FP       list (Dkt. 277 at 2-3)
             Recap for 10/20 (Disney – AL1031363-
             1031368
    444      Exhibit 4 to Deposition of Ketan         Improperly added to plaintiff’s exhibit
             Sardeshmukh - Email – FP+ Inventory      list (Dkt. 277 at 2-3)
             Changes (Disney-AL1118245-1118247)
    445      Exhibit 5 to Deposition of Ketan         Improperly added to plaintiff’s exhibit
             Sardeshmukh - Email – TSM is out of      list (Dkt. 277 at 2-3)
             FP @916 (Disney-AL1031391-1031394
    446      Exhibit 6 to Deposition of Ketan         Improperly added to plaintiff’s exhibit
             Sardeshmukh - Email from Tim Sypko       list (Dkt. 277 at 2-3)
             10.17.13 (Disney-AL 1070579)
    447      Exhibit 7 to Deposition of Ketan         Improperly added to plaintiff’s exhibit
             Sardeshmukh - Email from Tim Sypko       list (Dkt. 277 at 2-3)
             10.21.13 (Disney-AL1118481-1118483)
    448      Exhibit 8 to Deposition of Ketan         Improperly added to plaintiff’s exhibit
             Sardeshmukh - Email – Soarin’ FP+        list (Dkt. 277 at 2-3)
             Recap (Disney AL-1118265-1118269)
    449      Exhibit 9 to Deposition of Ketan         Improperly added to plaintiff’s exhibit
             Sardeshmukh - Email – PFTH FP Dial       list (Dkt. 277 at 2-3)
             Down Request (Disney AL-1070141-
             1070145)
    450      Exhibit 10 to Deposition of Ketan        Improperly added to plaintiff’s exhibit
             Sardeshmukh - Email – Q1 GAC trends      list (Dkt. 277 at 2-3)
             (DLR) (Disney AL-1008048-1008049)
    451      Exhibit 1 to Deposition of Patricia      Improperly added to plaintiff’s exhibit
             Wilson - Email – DAS Information         list (Dkt. 277 at 2-3)
             (Disney AL-1014217-1014219)
    452      Exhibit 2 to Deposition of Patricia      Improperly added to plaintiff’s exhibit
             Wilson - Email from                      list (Dkt. 277 at 2-3)
             Manikandanarayanasamy
             Sankaranarayanan 5.20.15 (Disney AL-
             1000958-1001110)
    453      Exhibit 3 to Deposition of Patricia      Improperly added to plaintiff’s exhibit
             Wilson - Email from Experience           list (Dkt. 277 at 2-3)
             Intelligence Team – DAS Enrollments
             report 5.24.15 (Disney AL-1001920-
             1001929)
    454      Exhibit 4 to Deposition of Patricia      Improperly added to plaintiff’s exhibit
             Wilson - Email from Experience           list (Dkt. 277 at 2-3)
             Intelligence Team – DAS Enrollments



                                                 13
Case 6:14-cv-01544-ACC-GJK Document 282-1 Filed 01/30/20 Page 14 of 26 PageID 6422



    Exhibit Plaintiff’s Description of Exhibit        Citation to Court’s Order on Disney’s
    #                                                 Amended Motion in Limine (Dkt. 267)
                                                      or Order To Show Cause (Dkt. 277)
             report 5.25.15 (Disney AL-1001910-
             1001919)
    455      Exhibit 5 to Deposition of Patricia      Improperly added to plaintiff’s exhibit
             Wilson - Email – DAS Reports (Disney     list (Dkt. 277 at 2-3)
             AL-1014192-1014195)
    456      Exhibit 6 to Deposition of Patricia      Improperly added to plaintiff’s exhibit
             Wilson - Email from                      list (Dkt. 277 at 2-3)
             Manikandanarayanasamy
             Sankaranarayanan 5.27.15 (Disney AL-
             1009989-1009990)
    457      Exhibit 7 to Deposition of Patricia      Improperly added to plaintiff’s exhibit
             Wilson - Email from Patricia Wilson      list (Dkt. 277 at 2-3)
             4.30.15 – DAS Stats for 4/30 (Disney
             AL-1014136-1014139)
    458      Exhibit 8 to Deposition of Patricia      Improperly added to plaintiff’s exhibit
             Wilson - Email from Patricia Williams    list (Dkt. 277 at 2-3)
             5.1.15 – DAS Numbers (Disney AL-
             1012723-1012742)
    459      Exhibit 9 to Deposition of Patricia      Improperly added to plaintiff’s exhibit
             Wilson - Email from Patricia Wilson      list (Dkt. 277 at 2-3)
             5.2.15 – DAS Numbers (Disney AL-
             1012821-1012833)
    460      Exhibit 10 to Deposition of Patricia     Improperly added to plaintiff’s exhibit
             Wilson - Email from Patricia Wilson      list (Dkt. 277 at 2-3)
             5.3.15 – DAS Numbers (Disney AL-
             1001421-1001432) Case 6:14-cv-01544-
             ACC-GJK Document 274-1 Filed
             11/26/19 Page 73 of 143 PageID 6185
    461      Exhibit 13 to Deposition of Patricia     Improperly added to plaintiff’s exhibit
             Wilson - Email from Patricia Wilson      list (Dkt. 277 at 2-3)
             5.4.15 – DAS Numbers (Disney AL-
             1012770-1012777)
    462      Exhibit 14 to Deposition of Patricia     Improperly added to plaintiff’s exhibit
             Wilson - Email from                      list (Dkt. 277 at 2-3)
             Manikandanarayanasamy
             Sankaranarayanan 5.5.14 – DAS
             Numbers (Disney AL-1012783-
             1012787)
    463      Exhibit 15 to Deposition of Patricia     Improperly added to plaintiff’s exhibit
             Wilson - Email from                      list (Dkt. 277 at 2-3)
             Manikandanarayanasamy
             Sankaranarayanan 5.6.15 – DAS



                                                 14
Case 6:14-cv-01544-ACC-GJK Document 282-1 Filed 01/30/20 Page 15 of 26 PageID 6423



    Exhibit Plaintiff’s Description of Exhibit           Citation to Court’s Order on Disney’s
    #                                                    Amended Motion in Limine (Dkt. 267)
                                                         or Order To Show Cause (Dkt. 277)
             Numbers (Disney AL-1001257-
             1001262)
    464      Exhibit 16 to Deposition of Patricia        Improperly added to plaintiff’s exhibit
             Wilson - Email from                         list (Dkt. 277 at 2-3)
             Manikandanarayanasamy
             Sankaranarayanan 5.8.15 – DAS
             Numbers (Disney AL-1000157-
             1000160)
    465      Exhibit 17 to Deposition of Patricia        Improperly added to plaintiff’s exhibit
             Wilson - Email from                         list (Dkt. 277 at 2-3)
             Manikandanarayanasamy
             Sankaranarayanan 5.8.15 – DAS
             Numbers (Disney AL-1012492-
             1012494)
    466      Exhibit 18 to Deposition of Patricia        Improperly added to plaintiff’s exhibit
             Wilson - Email from                         list (Dkt. 277 at 2-3)
             Manikandanarayanasamy
             Sankaranarayanan 5.9.15 – DAS
             Numbers (Disney AL-1012499-
             1012504)
    467      Exhibit 19 to Deposition of Patricia        Improperly added to plaintiff’s exhibit
             Wilson - Email from                         list (Dkt. 277 at 2-3)
             Manikandanarayanasamy
             Sankaranarayanan 5.8.15 – DAS
             Numbers (Disney AL-1012492-
             1012494)
    468      Exhibit 20 to Deposition of Patricia        Improperly added to plaintiff’s exhibit
             Wilson - Email from                         list (Dkt. 277 at 2-3)
             Manikandanarayanasamy
             Sankaranarayanan 5.10.15 – DAS
             Numbers (Disney AL-1002320-
             1002324)
    469      Exhibit 21 to Deposition of Patricia        Improperly added to plaintiff’s exhibit
             Wilson - Email from                         list (Dkt. 277 at 2-3)
             Manikandanarayanasamy
             Sankaranarayanan 5.11.15 – DAS
             Numbers (Disney AL-1000745-
             1000747)
    470      Exhibit 22 to Deposition of Patricia        Improperly added to plaintiff’s exhibit
             Wilson - Email from                         list (Dkt. 277 at 2-3)
             Manikandanarayanasamy
             Sankaranarayanan 5.12.15 – DAS



                                                    15
Case 6:14-cv-01544-ACC-GJK Document 282-1 Filed 01/30/20 Page 16 of 26 PageID 6424



    Exhibit Plaintiff’s Description of Exhibit           Citation to Court’s Order on Disney’s
    #                                                    Amended Motion in Limine (Dkt. 267)
                                                         or Order To Show Cause (Dkt. 277)
             Numbers (Disney AL-1014154-
             1014159)
    471      Exhibit 23 to Deposition of Patricia        Improperly added to plaintiff’s exhibit
             Wilson - Email from                         list (Dkt. 277 at 2-3)
             Manikandanarayanasamy
             Sankaranarayanan 5.13.15 – DAS
             Numbers (Disney AL-1002346-
             1002351)
    472      Exhibit 24 to Deposition of Patricia        Improperly added to plaintiff’s exhibit
             Wilson - Email from                         list (Dkt. 277 at 2-3)
             Manikandanarayanasamy
             Sankaranarayanan 5.14.15 – DAS
             Numbers (Disney AL-1012710-
             1012714)
    473      Exhibit 25 to Deposition of Patricia        Improperly added to plaintiff’s exhibit
             Wilson - Email from                         list (Dkt. 277 at 2-3)
             Manikandanarayanasamy
             Sankaranarayanan 5.15.15 – DAS
             Numbers (Disney AL-1000780-
             1000784)
    474      Exhibit 26 to Deposition of Patricia        Improperly added to plaintiff’s exhibit
             Wilson - Email from                         list (Dkt. 277 at 2-3)
             Manikandanarayanasamy
             Sankaranarayanan 5.16.15 – DAS
             Numbers (Disney AL-1014177-
             1014181)
    475      Exhibit 27 to Deposition of Patricia        Improperly added to plaintiff’s exhibit
             Wilson - Email from                         list (Dkt. 277 at 2-3)
             Manikandanarayanasamy
             Sankaranarayanan 5.17.15 – DAS
             Numbers (Disney AL-1001124-
             1001128
    476      Exhibit 28 to Deposition of Patricia        Improperly added to plaintiff’s exhibit
             Wilson - Email from                         list (Dkt. 277 at 2-3)
             Manikandanarayanasamy
             Sankaranarayanan 5.18.15 – DAS
             Numbers (Disney AL-1014187-
             1014191)
    477      Exhibit 29 to Deposition of Patricia        Improperly added to plaintiff’s exhibit
             Wilson - Email from D’yanna                 list (Dkt. 277 at 2-3)
             Craighead 4.21.15 – Weekly DAS
             Status (Disney AL-1012310)



                                                    16
Case 6:14-cv-01544-ACC-GJK Document 282-1 Filed 01/30/20 Page 17 of 26 PageID 6425



    Exhibit Plaintiff’s Description of Exhibit        Citation to Court’s Order on Disney’s
    #                                                 Amended Motion in Limine (Dkt. 267)
                                                      or Order To Show Cause (Dkt. 277)
    478      Exhibit 30 to Deposition of Patricia     Improperly added to plaintiff’s exhibit
             Wilson - Email 4.29.15 – DAS Go-Live     list (Dkt. 277 at 2-3)
             Tomorrow (Disney AL-1010404-
             1010413) Case 6:14-cv-01544-ACC-
             GJK Document 274-1 Filed 11/26/19
             Page 82 of 143 PageID 6194
    479      DLR/WDW Attractions                      Improperly added to plaintiff’s exhibit
             Leads/coordinators (Disney AL-           list (Dkt. 277 at 2-3)
             1006782-1006783)
    480      Emails re Toy Story wait time            Improperly added to plaintiff’s exhibit
             mitigation 10.2.13-10.30.13 (Disney      list (Dkt. 277 at 2-3)
             AL-1033182-1033184)
    481      Emails re Tomorrow 10.16.13- 10.17.13    Improperly added to plaintiff’s exhibit
             (Disney AL-1118470-1118472)              list (Dkt. 277 at 2-3)
    482      Emails re Call Follow up 10.17.13        Improperly added to plaintiff’s exhibit
             (Disney AL-1117973)                      list (Dkt. 277 at 2-3)
    483      Update 10.17.13 (Disney AL-1117961-      Improperly added to plaintiff’s exhibit
             1117962)                                 list (Dkt. 277 at 2-3)
    484      Emails re Soain’ [sic] FP+ Recap         Improperly added to plaintiff’s exhibit
             10.21.13 (Disney AL-1118258-             list (Dkt. 277 at 2-3)
             1118261)
    485      Emails re Monthly VTC Park Ops           Improperly added to plaintiff’s exhibit
             Consistency Meeting Agenda &             list (Dkt. 277 at 2-3)
             Presentations 11.12.14 (Disney AL-
             1030915-1030920)
    486      Emails re Attraction Access 6.8.12       Improperly added to plaintiff’s exhibit
             (Disney AL1023706-1023731)               list (Dkt. 277 at 2-3)
    487      Email re GAC Issue Summary – 2/28 to     Improperly added to plaintiff’s exhibit
             3/14, 3.14.12 (Disney AL-1008300-        list (Dkt. 277 at 2-3)
             1008301)
    488      Emails re IE Study: Guest Relations      Improperly added to plaintiff’s exhibit
             Transaction Times and Wait Times (in     list (Dkt. 277 at 2-3)
             prep for DAS) 9.30.13-10.2.13 (Disney
             AL-1005092-1005102)
    489      Email re GAC Guests w/Aps Analysis       Improperly added to plaintiff’s exhibit
             6.5.13 (Disney AL-10158401015842         list (Dkt. 277 at 2-3)
    490      Emails re GAC Guests w/APs Analysis      Improperly added to plaintiff’s exhibit
             6.5.13-6.7.13 (DisneyAL1002866-          list (Dkt. 277 at 2-3)
             Disney-AL1002867)
    491      Emails re Q1 GAC trends (DLR) 4.9.13-    Improperly added to plaintiff’s exhibit
             4.10.13 (Disney AL-1018052-1018055)      list (Dkt. 277 at 2-3)




                                                 17
Case 6:14-cv-01544-ACC-GJK Document 282-1 Filed 01/30/20 Page 18 of 26 PageID 6426



    Exhibit Plaintiff’s Description of Exhibit           Citation to Court’s Order on Disney’s
    #                                                    Amended Motion in Limine (Dkt. 267)
                                                         or Order To Show Cause (Dkt. 277)
    492      Email and Powerpoint re WDW & DLR           Improperly added to plaintiff’s exhibit
             GAC Distribution and Usage 4.12.13          list (Dkt. 277 at 2-3)
             (Disney AL-1007016-1007043)
    493      Emails re TSMM GAC Summary:                 Improperly added to plaintiff’s exhibit
             12/18/11-1/1/112 [sic]4.8.13- 4.17.13       list (Dkt. 277 at 2-3)
             (Disney AL-1018056-1018059)
    494      Email from Armor to Moharil re DAS          Improperly added to plaintiff’s exhibit
             apps (Disney AL-1000108)                    list (Dkt. 277 at 2-3)
    495      E-mails between Mark Jones and Joan         Improperly added to plaintiff’s exhibit
             Manangu (Disney AL-1000161)                 list (Dkt. 277 at 2-3)
    496      Email from Jacobsen to Wahler, Armor        Improperly added to plaintiff’s exhibit
             re input needed: DAS communication          list (Dkt. 277 at 2-3)
             5.8.15 (Disney AL-1000164)
    497      Email from Armor to Zappitello re DAS       Improperly added to plaintiff’s exhibit
             functioning during Star Wars Weekend        list (Dkt. 277 at 2-3)
             Events 5.16.15 (Disney AL-1000183)
    498      Email from Armor to Lopa and Lopa to        Improperly added to plaintiff’s exhibit
             Armor re DAS Downtime concern               list (Dkt. 277 at 2-3)
             5.21.15 (Disney AL-1000188)
    499      Emails from Armor to Moharil and            Improperly added to plaintiff’s exhibit
             Moharil to Armor re DAS Downtime            list (Dkt. 277 at 2-3)
             concern 5.26.15 (Disney AL-1000195)
    500      Emails from Armor to Pacula and             Improperly added to plaintiff’s exhibit
             Pacula to Armor re DAS Downtime             list (Dkt. 277 at 2-3)
             concern 5.22.16 (Disney AL-1000206)
    501      Email from Doyle to Armor re DAS            Improperly added to plaintiff’s exhibit
             article about lawsuit in Orlando Sentinel   list (Dkt. 277 at 2-3)
             3.10.15 (Disney AL-1000245)
    502      Emails from Armor to Pacula & Bond to       Improperly added to plaintiff’s exhibit
             Armor and Todd re DAS MDX App               list (Dkt. 277 at 2-3)
             Rollout- Delay & Mitigation 3.13.15
             (Disney AL-1000368)
    503      Emails from Hart to Sircable re             Improperly added to plaintiff’s exhibit
             Example Letter re DAS process not           list (Dkt. 277 at 2-3)
             handled well at GR 3.18.15 (Disney AL-
             1000387)
    504      Email from Zappitello re Tracking FP’s      Improperly added to plaintiff’s exhibit
             3.25.15 (Disney AL-1000400)                 list (Dkt. 277 at 2-3)
    505      Emails from Leatherbee to Gossett re        Improperly added to plaintiff’s exhibit
             Guest Melody Royal and adding FP’s to       list (Dkt. 277 at 2-3)
             MDX account 3.25.15 (Disney AL-
             1000406)



                                                 18
Case 6:14-cv-01544-ACC-GJK Document 282-1 Filed 01/30/20 Page 19 of 26 PageID 6427



    Exhibit Plaintiff’s Description of Exhibit          Citation to Court’s Order on Disney’s
    #                                                   Amended Motion in Limine (Dkt. 267)
                                                        or Order To Show Cause (Dkt. 277)
    506      Emails from Smith to Armor, Gossettm       Improperly added to plaintiff’s exhibit
             Evans, Todd re DAS Contingency             list (Dkt. 277 at 2-3)
             Option 4.20.15 (Disney AL-1000516)
    507      Emails from Smith to Armor re Request      Improperly added to plaintiff’s exhibit
             for Letters re DAS service denied          list (Dkt. 277 at 2-3)
             4.28.15 (Disney AL-1000621)
    508      Emails from Smith to Rumsey & Armor        Improperly added to plaintiff’s exhibit
             re DLR messages for refused assistance     list (Dkt. 277 at 2-3)
             4.28.15 (Disney AL-1000627)
    509      Email from Gossett to Armor re             Improperly added to plaintiff’s exhibit
             Accepting DAS where they should be re      list (Dkt. 277 at 2-3)
             Star Wars Weekend Events 5.16.15
             (Disney AL-1000793)
    510      Email from Lopa to Armor DAS               Improperly added to plaintiff’s exhibit
             Downtime concern and leveraging FP         list (Dkt. 277 at 2-3)
             recovery for DAS 5.20.15 (Disney AL-
             1001111)
    511      Email from Lopa to Evans re DAS            Improperly added to plaintiff’s exhibit
             Downtime concern and FP Recovery           list (Dkt. 277 at 2-3)
             5.20.15 (Disney AL-1001116)
    512      Williams to Kalla re Guest relations       Improperly added to plaintiff’s exhibit
             experience 5.01.15 (Disney AL-             list (Dkt. 277 at 2-3)
             1001159)
    513      Email from Ziegenfus, Crystal to           Improperly added to plaintiff’s exhibit
             Various Employees re Guest Relations       list (Dkt. 277 at 2-3)
             Coordinators Daily Report- Long line in
             Guest Relations 5.4.15 (Disney AL-
             1001200)
    514      Email from Lopa to Smith re DAS            Improperly added to plaintiff’s exhibit
             Downtime concern and FP+ recovery          list (Dkt. 277 at 2-3)
             for DAS 5.5.15 (Disney AL-1001245)
    515      Email from Gossett to Various              Improperly added to plaintiff’s exhibit
             Employees re FP entitlement and            list (Dkt. 277 at 2-3)
             Sunshine Foundation MK visit 5.5.15
             (Disney AL-1001439)
    516      Email from White to Kline re MK Guest      Improperly added to plaintiff’s exhibit
             Relations Coordinators Daily Report-       list (Dkt. 277 at 2-3)
             Guest recovery for challenging situation
             5.19.15 (Disney AL-1001458
    517      Email from Armor to Jacobson &             Improperly added to plaintiff’s exhibit
             Wahler re Input needed: DAS                list (Dkt. 277 at 2-3)
             Communication 5.8.15 (Disney AL-
             1001873)


                                                 19
Case 6:14-cv-01544-ACC-GJK Document 282-1 Filed 01/30/20 Page 20 of 26 PageID 6428



    Exhibit Plaintiff’s Description of Exhibit          Citation to Court’s Order on Disney’s
    #                                                   Amended Motion in Limine (Dkt. 267)
                                                        or Order To Show Cause (Dkt. 277)
    518      Email from St. Pierre to Armor re DAS      Improperly added to plaintiff’s exhibit
             return time and Guest Recovery FP+         list (Dkt. 277 at 2-3)
             3.10.15 (Disney AL-1001949)
    519      Email from Sircable re Example letter re   Improperly added to plaintiff’s exhibit
             DAS process not handled well at Gr         list (Dkt. 277 at 2-3)
             3.18.15 (duplicate re Disney AL-
             1000387) (Disney-AL1001979)
    520      Email from Evans to Stevens re             Improperly added to plaintiff’s exhibit
             Comparison of DAS to FP+ 4.22.15           list (Dkt. 277 at 2-3)
             (Disney AL-1002107)
    521      Email from Armor to Badin re Legal         Improperly added to plaintiff’s exhibit
             approved Guest letters re DAS 4.28.15      list (Dkt. 277 at 2-3)
             (Disney AL-1002165)
    522      Email from Bond re Various Employees       Improperly added to plaintiff’s exhibit
             re DAS Go-Live Tomorrow 4.29.15            list (Dkt. 277 at 2-3)
             (Disney AL-1002175)
    523      Email from Rumsey to Armor re DLR          Improperly added to plaintiff’s exhibit
             message for refused assistance 4.28.15     list (Dkt. 277 at 2-3)
             (Disney AL-1002238)
    524      Email from Lopa to Armor , Evans &         Improperly added to plaintiff’s exhibit
             Gossett re Leveraging FP+ Recovery for     list (Dkt. 277 at 2-3)
             DAS Guests 5.20.15 (Disney AL-
             1002366)
    525      Email from Risher to Various               Improperly added to plaintiff’s exhibit
             employees re DAS reports 5.21.15           list (Dkt. 277 at 2-3)
             (Disney AL-1002372)
    526      Email from Lopa to Smith re DAS            Improperly added to plaintiff’s exhibit
             Downtime Concern 5.05.15 (Disney           list (Dkt. 277 at 2-3)
             AL-1002448)
    527      Email from Risher to Various               Improperly added to plaintiff’s exhibit
             employees re DAS reports 5.21.15           list (Dkt. 277 at 2-3)
             (Disney AL-1002372)
    528      Email from Armor to Ducker re DAS          Improperly added to plaintiff’s exhibit
             card Executive Summary 11.26.13            list (Dkt. 277 at 2-3)
             (Disney AL-1002574)
    529      Email from Wheeler to Armor re DAS         Improperly added to plaintiff’s exhibit
             refunds 11.27.12 (Disney AL-1002584)       list (Dkt. 277 at 2-3)
    530      Chart of DAS refunds (Disney AL-           Improperly added to plaintiff’s exhibit
             1002585)                                   list (Dkt. 277 at 2-3)
    531      DAS volume trending (Disney AL-            Improperly added to plaintiff’s exhibit
             1002587)                                   list (Dkt. 277 at 2-3)
    532      DAS Weekly Recap Chart re Nov.24-          Improperly added to plaintiff’s exhibit
             Nov.30, 2013 (Disney AL-1002601)           list (Dkt. 277 at 2-3)


                                                 20
Case 6:14-cv-01544-ACC-GJK Document 282-1 Filed 01/30/20 Page 21 of 26 PageID 6429



    Exhibit Plaintiff’s Description of Exhibit        Citation to Court’s Order on Disney’s
    #                                                 Amended Motion in Limine (Dkt. 267)
                                                      or Order To Show Cause (Dkt. 277)
    533      Email from Ducker to Various             Improperly added to plaintiff’s exhibit
             employees re DAS weekly Summary          list (Dkt. 277 at 2-3)
             12.6.13 (Disney AL-1002602)
    534      Email from Armor to Various              Improperly added to plaintiff’s exhibit
             employees re Fastpass Re-ads 11.19.13    list (Dkt. 277 at 2-3)
             (Disney AL-1002613) Case 6:14-cv-
             01544-ACC-GJK Document 274-1
             Filed 11/26/19 Page 110 of 143 PageID
             6222
    535      Email from Hart to Wallace re Steady     Improperly added to plaintiff’s exhibit
             volume of post visit mail 11.19.13       list (Dkt. 277 at 2-3)
             (Disney AL-1002628)
    536      Email from Armor to Britton and Jones    Improperly added to plaintiff’s exhibit
             to Various employees re Proposed DAS     list (Dkt. 277 at 2-3)
             survey 10.24.13 (Disney AL-1002695)
    537      Emails from Armor to Evans re DAS        Improperly added to plaintiff’s exhibit
             work session 10.30.13 (Disney AL-        list (Dkt. 277 at 2-3)
             1002700)
    538      Email from Armor to Wahler re DAS        Improperly added to plaintiff’s exhibit
             transition 8.23.13 (Disney AL-1002728)   list (Dkt. 277 at 2-3)
    539      Email from Armor to Britton re           Improperly added to plaintiff’s exhibit
             Updating DAS presentation removing       list (Dkt. 277 at 2-3)
             alternative exceptions process 8.28.13
             (Disney AL-1002736)
    540      Email from Jones to Killian re ASA       Improperly added to plaintiff’s exhibit
             conversation & concerns about persons    list (Dkt. 277 at 2-3)
             with severe Autism 9.25.13 (Disney
             AL-1002788)
    541      Autism Society Press Release 9.24.13     Improperly added to plaintiff’s exhibit
             (Disney AL-1002796)                      list (Dkt. 277 at 2-3)
    542      Email from Britton to Armor re Cedar     Improperly added to plaintiff’s exhibit
             Fair Program resembling FP+ and          list (Dkt. 277 at 2-3)
             Appleton to Armor and Prihoda re
             Cedar Fair program 6.12.13 (Disney
             AL-1002845)
    543      Email from Armor to Smith re GC          Improperly added to plaintiff’s exhibit
             Resolution and Smith to Armor and        list (Dkt. 277 at 2-3)
             Todd re GAC suggestion 4.24.13-
             4.25.13 (Disney AL-1002907)
    544      Email from Armor to Sypko re GAC         Improperly added to plaintiff’s exhibit
             numbers, Sypko to Armor re decision      list (Dkt. 277 at 2-3)
             matrix improving distribution
             consistency and Lehrer to Kuntz,


                                                 21
Case 6:14-cv-01544-ACC-GJK Document 282-1 Filed 01/30/20 Page 22 of 26 PageID 6430



    Exhibit Plaintiff’s Description of Exhibit         Citation to Court’s Order on Disney’s
    #                                                  Amended Motion in Limine (Dkt. 267)
                                                       or Order To Show Cause (Dkt. 277)
             McMichael and Wlp re tons of GAC’s
             11.23.12-11.24.12 (Disney AL-
             1002928)
    545      Email from Armor to Smith re              Improperly added to plaintiff’s exhibit
             Upcoming Standards Review 3.21.13         list (Dkt. 277 at 2-3)
             (Disney AL-1002930)
    546      Email from Hart to Colglazier re FP+      Improperly added to plaintiff’s exhibit
             and re-ads for DAS guest 7.23.14          list (Dkt. 277 at 2-3)
             (Disney AL-1002982)
    547      Email from Smith to Manangu, Hart &       Improperly added to plaintiff’s exhibit
             Armor re DAS guest needing other          list (Dkt. 277 at 2-3)
             accommodations 7.20.14 (Disney-AL-
             1003036)
    548      Email from Colglazier to Hart re DAS      Improperly added to plaintiff’s exhibit
             guest and re-ads 5.13.14 (Disney AL-      list (Dkt. 277 at 2-3)
             1003110)
    549      Emails from Armor 4.28.14 (Disney         Improperly added to plaintiff’s exhibit
             AL-1003137)                               list (Dkt. 277 at 2-3)
    550      Email from Manangu to Kalogrisi re        Improperly added to plaintiff’s exhibit
             Guest letter from disappointed guest re   list (Dkt. 277 at 2-3)
             DAS program 1.9.14 (Disney AL-
             1003215)
    551      Letter to Iger from Hernandez re Das      Improperly added to plaintiff’s exhibit
             program disappointment 12.27.13           list (Dkt. 277 at 2-3)
             (Disney AL-1003216)
    552      Email from Cockerell to White re VIP      Improperly added to plaintiff’s exhibit
             guest Naggar and DAS issue & White to     list (Dkt. 277 at 2-3)
             Cockerell 12.20.13 (Disney AL-
             1003226)
    553      Email from disappointed DAS guest         Improperly added to plaintiff’s exhibit
             White 12.19.13 (Disney AL-1003235)        list (Dkt. 277 at 2-3)
    554      Email from Manangu to Crofton,            Improperly added to plaintiff’s exhibit
             Kalogridis re guest letter re DAS         list (Dkt. 277 at 2-3)
             process 12.19.13 (Disney AL-1003243)
    555      Letter from Fuentes re upset with Das     Improperly added to plaintiff’s exhibit
             process 12.19.13 (Disney AL-1003244)      list (Dkt. 277 at 2-3)
    556      Email from Lutz to Cockerell, White &     Improperly added to plaintiff’s exhibit
             Wallace re VIP guest with DAS issue       list (Dkt. 277 at 2-3)
             12.18.13 (Disney AL-1003246)
    557      Email from Manangu to Sweetman &          Improperly added to plaintiff’s exhibit
             Krug re Solution proposal 12.3.13;        list (Dkt. 277 at 2-3)
             Manangu to Sweetman and Krug re



                                                 22
Case 6:14-cv-01544-ACC-GJK Document 282-1 Filed 01/30/20 Page 23 of 26 PageID 6431



    Exhibit Plaintiff’s Description of Exhibit          Citation to Court’s Order on Disney’s
    #                                                   Amended Motion in Limine (Dkt. 267)
                                                        or Order To Show Cause (Dkt. 277)
             Solution Proposal 11.26.13 (Disney AL-
             1003254)
    558      Email from Armor to Smith re DAS           Improperly added to plaintiff’s exhibit
             follow up and Smith to Armor re            list (Dkt. 277 at 2-3)
             offering FP’s to DAS guests 11.11.13
             (Disney AL-1003272)
    559      Email from Brown to Armor re news          Improperly added to plaintiff’s exhibit
             report; Armor to Wahler re Trends in       list (Dkt. 277 at 2-3)
             the media and Jones to Hales, Minnick,
             Cardinali, Hogan, Appleton, Armor,
             Killian, Hart, smith, Bolton, Gidusko re
             Newsweek article not flattering toward
             DAS 11.19.13-11.20.13 (Disney AL-
             1003291)
    560      Email from Jones to Manangu, Iddings,      Improperly added to plaintiff’s exhibit
             Havey, Armor re unhappy DAS guest          list (Dkt. 277 at 2-3)
             and request for FP’s 11.08.13 (Disney
             AL-1003302)
    561      Email from Havey to Armor re DAS           Improperly added to plaintiff’s exhibit
             weekly summary & refunds given             list (Dkt. 277 at 2-3)
             11.14.13 (Disney AL-1003309)
    562      Email from Jones to Armor re telephone     Improperly added to plaintiff’s exhibit
             conference and Minnick to Wahler,          list (Dkt. 277 at 2-3)
             Armor, Jones, Lee re people to include
             on call 11.06.13 (Disney AL-1003311)
    563      Communications 11.01.13 & Ducker to        Improperly added to plaintiff’s exhibit
             Holbrook, Smith, Wahler, Prihoda,          list (Dkt. 277 at 2-3)
             Jacobsen re DAS communication
             11.01.13 (Disney AL-1003348)
    564      Email from Smith to Armor re FL Call       Improperly added to plaintiff’s exhibit
             Center DAS Compensation 10.24.13           list (Dkt. 277 at 2-3)
             (Disney AL-1003381)
    565      Email from Britton to MacPhee,             Improperly added to plaintiff’s exhibit
             Holmes, Storbek re DAS exceptions          list (Dkt. 277 at 2-3)
             10.10.13 (Disney AL-1003389)
    566      Email from Palencia to Gossett, Badin,     Improperly added to plaintiff’s exhibit
             Holmberg, Christensen, Thorsen re DAS      list (Dkt. 277 at 2-3)
             Related Refunds 10.15.13 (Disney AL-
             1003405)
    567      Email from Palencia to Gossett, Badin,     Improperly added to plaintiff’s exhibit
             Holmberg, Christensen, Thorsen re DAS      list (Dkt. 277 at 2-3)
             Related Refunds 10.15.13 (Disney AL-
             1003405)


                                                 23
Case 6:14-cv-01544-ACC-GJK Document 282-1 Filed 01/30/20 Page 24 of 26 PageID 6432



    Exhibit Plaintiff’s Description of Exhibit         Citation to Court’s Order on Disney’s
    #                                                  Amended Motion in Limine (Dkt. 267)
                                                       or Order To Show Cause (Dkt. 277)
    568      Email from Britton to Armor re GAC        Improperly added to plaintiff’s exhibit
             Replacement updated and Armor to          list (Dkt. 277 at 2-3)
             Britton re DAS formal exceptions
             9.04.13 (Disney AL-1003565)
    569      Email from Wallace to Armor & Armor       Improperly added to plaintiff’s exhibit
             to Wallace re DAS and tracking 9.29.13    list (Dkt. 277 at 2-3)
             (Disney AL- 1003607)

    570      Email from Wallace to Britton re          Improperly added to plaintiff’s exhibit
             Tracking and DAS 9.29.13 (Disney AL-      list (Dkt. 277 at 2-3)
             1003615)
    571      Email from Wallace to Britton re DAS      Improperly added to plaintiff’s exhibit
             tracking 9.29.13 (Disney AL-1003618)      list (Dkt. 277 at 2-3)
    572      Email from Evans to Armor, Severs,        Improperly added to plaintiff’s exhibit
             Pennell, Zappitello re DAS recovery and   list (Dkt. 277 at 2-3)
             guests need for re-ads 10.02.13 (Disney
             AL-1003671)
    573      DAS Message (Disney-AL1003685)            Improperly added to plaintiff’s exhibit
                                                       list (Dkt. 277 at 2-3)
    574      Email from Armor to Various               Improperly added to plaintiff’s exhibit
             employees re DAS DLR Inaccessible         list (Dkt. 277 at 2-3)
             Queue Process 9.16.13 (Disney AL-
             1003714)
    575      Email from Dekker to Gossett &            Improperly added to plaintiff’s exhibit
             Sweetman re Guest Relations Report for    list (Dkt. 277 at 2-3)
             10.13.13 on 9.16.13 (Disney AL-
             1003716)
    576      Email from DLR Guest Comm. To             Improperly added to plaintiff’s exhibit
             #DLR Operations Concierge and FW to       list (Dkt. 277 at 2-3)
             Evans & Armor from Gossett re GC
             Resolution with Autistic guest 6.06.13
             (Disney AL-1003851)
    577      Email from Minnick to Jones re Follow     Improperly added to plaintiff’s exhibit
             up Meeting with Autism Speaks 7.07.13     list (Dkt. 277 at 2-3)
             & Jones to Prihoda, Wahler & Hale re
             same (Disney AL-1003860)
    578      Email from Evans to Somsky re DAS         Improperly added to plaintiff’s exhibit
             Card Feedback from Ops and Legal          list (Dkt. 277 at 2-3)
             8.09.13 (Disney-AL1003868)
    579      Email from Evans to Various employees     Improperly added to plaintiff’s exhibit
             re DAS Attraction Queues 6.19.13          list (Dkt. 277 at 2-3)
             (Disney-AL1003870)



                                                 24
Case 6:14-cv-01544-ACC-GJK Document 282-1 Filed 01/30/20 Page 25 of 26 PageID 6433



    Exhibit Plaintiff’s Description of Exhibit          Citation to Court’s Order on Disney’s
    #                                                   Amended Motion in Limine (Dkt. 267)
                                                        or Order To Show Cause (Dkt. 277)
    580      Chart re Queue types for Disneyland        Improperly added to plaintiff’s exhibit
             Park (Disney AL-1003872)                   list (Dkt. 277 at 2-3)
    581      Email from Britton to Wahler re            Improperly added to plaintiff’s exhibit
             Disabled Group Influencer List 5.17.13     list (Dkt. 277 at 2-3)
             & Appleton to Hale, Wahler re same
             (Disney AL-1003891)
    582      Email from Duncan to Wahler re GAC         Improperly added to plaintiff’s exhibit
             issuance duration & AP’s 6.04.13           list (Dkt. 277 at 2-3)
             (Disney AL-1003895)
    583      Various employees re Disappointed          Improperly added to plaintiff’s exhibit
             DVC member 5.15.13 (Disney AL-             list (Dkt. 277 at 2-3)
             1003923)
    584      Email from Zappitello to Armor re          Improperly added to plaintiff’s exhibit
             Communication points 5.15.13 (Disney       list (Dkt. 277 at 2-3)
             AL-1003936)
    585      Emails from Hale to Britton re Proposed    Improperly added to plaintiff’s exhibit
             Slide for Brian’s deck and Britton to      list (Dkt. 277 at 2-3)
             Hale re same 5.17.13 (Disney AL-
             1003978)
    586      Email from Sardeshmukh to Evans re         Improperly added to plaintiff’s exhibit
             transaction times and GAC 4.02.13          list (Dkt. 277 at 2-3)
             (Disney AL-1003985)
    587      Guest Relations Current State              Improperly added to plaintiff’s exhibit
             Assessment FY11 (Disney AL-                list (Dkt. 277 at 2-3)
             1003987)
    588      Emails from Evans to Jones and Jones       Improperly added to plaintiff’s exhibit
             to Evans re threads about GAC’s            list (Dkt. 277 at 2-3)
             4.30.13 (Disney AL-1003996)
    589      Email from Evans to Gossett & Armor        Improperly added to plaintiff’s exhibit
             re GAC greenlight pass; Gossett to         list (Dkt. 277 at 2-3)
             Evans & Armor re GAC’s increasing
             and Atkins to Gossett re Comparison of
             GAC’s 1.03.13 (Disney AL-1004009)
    590      Email from Crofton to Kalogridis,          Improperly added to plaintiff’s exhibit
             Colglazier, Wallace & Hart re              list (Dkt. 277 at 2-3)
             Requested DAS feedback 1.30.14
             (Disney AL-1004217)
    591      Email from Manangu to Iddings &            Improperly added to plaintiff’s exhibit
             Havey re Negative Cast Interactions        list (Dkt. 277 at 2-3)
             2.10.14 (Disney-AL1004247)
    592      Email from Ducker to Riles re DAS          Improperly added to plaintiff’s exhibit
             holders receiving re-ads 3.12.14 (Disney   list (Dkt. 277 at 2-3)
             AL-1004291)


                                                 25
Case 6:14-cv-01544-ACC-GJK Document 282-1 Filed 01/30/20 Page 26 of 26 PageID 6434



    Exhibit Plaintiff’s Description of Exhibit       Citation to Court’s Order on Disney’s
    #                                                Amended Motion in Limine (Dkt. 267)
                                                     or Order To Show Cause (Dkt. 277)
    593      Letter to Joan Martin re DAS experience Improperly added to plaintiff’s exhibit
             1.20.14 (Disney AL-1004376)             list (Dkt. 277 at 2-3)
    594      Email from Ducker to Riles & Evans re Improperly added to plaintiff’s exhibit
             DAS total cases of re-ads 2.20.14       list (Dkt. 277 at 2-3)
             (Disney AL-1004391)
    595      Email from Riles to Evans re DAS audit Improperly added to plaintiff’s exhibit
             2.20.14 (Disney AL-1004410)             list (Dkt. 277 at 2-3)
    596      Email from Riles to Evans re DAS        Improperly added to plaintiff’s exhibit
             meeting 3.13.14 (Disney AL-1004425)     list (Dkt. 277 at 2-3)
    597      Email from Armor to Jones re GAC        Improperly added to plaintiff’s exhibit
             revisions and ECV efforts 4.19.12       list (Dkt. 277 at 2-3)
             (Disney AL-1004439)
    598      Email from Havey to McGinn re GAC       Improperly added to plaintiff’s exhibit
             letters 4.10.13 (Disney AL-1004710)     list (Dkt. 277 at 2-3)




                                                 26
